UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECH INTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number:818-787-7000 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange Title of each class On which registered Common Stock, no par value The NYSE MKT Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act.oYesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. oYesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in a definitive proxy statement or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated FileroAccelerated File oNon-Accelerated Filer (Do not check if a smaller reporting companyoSmaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo The aggregate market value of voting stock held by non-affiliates of Registrant, based upon the closing price of $2.79 for shares of the registrant’s Common Stock on December 31, 2015, the last business day of the registrant’s most recently completed second fiscal quarter as reported by the NYSE MKT, was approximately $5,570,000. In calculating such aggregate market value, shares of Common Stock held by each officer, director and holder of 5% or more of the outstanding Common Stock (including shares with respect to which a holder has the right to acquire beneficial ownership within 60 days) were excluded because such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of Common Stock outstanding as of September 1, 2016 was 3,513,055. Documents Incorporated by Reference Part III of this Form 10-K incorporates by reference information from Registrant’s Proxy Statement for its 2016 Annual Meeting of Shareholders to be filed with the Commission under Regulation 14A within 120 days of the end of the fiscal year covered by this Form 10-K. EXPLANATORY NOTE The purpose of this Amendment No. 1 of Form 10–K/A to Trio-Tech International’s Annual Report on Form 10–K for the period ended June 30, 2016, which was timely filed with the Securities and Exchange Commission on September 28, 2016 (the “Form 10–K”), is solely to correct typographical errors in the dates on (a) the signature pages of the Form 10-K, (b) the Report of Independent Registered Public Accounting Firm and (c) the Consent of Independent Registered Accounting Firm attached as Exhibit 23.1 to Form 10-K.As required by Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended, Trio-Tech International has furnished new certifications which appear in Exhibits 31.1, 31.2 and 32. Other than those mentioned above, there are no other changes made to the Form 10–K for the period ended 30 June 2016. This Amendment No. 1 speaks as of the original filing date of the Form 10–K, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10–K except to correct the dates noted above. TRIO-TECH INTERNATIONAL INDEX Page Part I Item 1 Business 1 Item 1A Risk factors 5 Item 1B Unresolved staff comments 5 Item 2 Properties 6 Item 3 Legal proceedings 6 Item 4 Mine safety disclosures 6 Part II Item 5 Market for registrant’s common equity, related stockholder matters and issuer purchases of equity securities 7 Item 6 Selected financial data 7 Item 7 Management’s discussion and analysis of financial condition and results of operations 8 Item 7A Quantitative and qualitative disclosures about market risk 25 Item 8 Financial statements and supplementary data 25 Item 9 Changes in and disagreements with accountants on accounting and financial disclosure 25 Item 9A Controls and procedures 25 Item 9B Other information 25 Part III Item 10 Directors, executive officers and corporate governance 25 Item 11 Executive compensation 25 Item 12 Security ownership of certain beneficial owners and management and related stockholder matters 25 Item 13 Certain relationships and related transactions, and director independence 25 Item 14 Principal accountant fees and services 25 Part IV Item 15 Exhibits and financial statement schedules 26 Item 16 Form 10-K summary 26 Exhibits 26 Signatures 27 Report of independent registered public accounting firm F-1 Consolidated Balance Sheets as of June 30, 2016 and 2015 F-2 Consolidated Statements of Operations and Comprehensive Income for the Years Ended June 30, 2016 and 2015 F-3 Consolidated Statements of Shareholders’ Equity for the Years Ended June 30, 2016 and 2015 F-5 Consolidated Statements of Cash Flows for the Years Ended June 30, 2016 and 2015 F-6 Notes to Consolidated Financial Statements
